Order entered October 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01366-CV

                                  HELEN CLARK, Appellant

                                                 V.

                      THE BANK OF NEW YORK MELLON, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04514-B

                                            ORDER
       On August 14, 2013, this Court ordered John Warren, Dallas County Clerk, to file the

clerk’s record within thirty days. As of today’s date, the clerk’s record has not been filed.

       Appellant is indigent and is allowed to proceed without advance payment of costs.

Accordingly, we again ORDER John Warren to file the clerk’s record ON OR BEFORE

OCTOBER 14, 2013.

       We DIRECT the Clerk of this Court to send a copy of this order by first-class mail to

appellant and by electronic transmission to John Warren and counsel for appellee.

                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE